Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division
Jason E. Brunt, D.O.,

(PTAN: P44690001; NPI: 1619979713),
Petitioner,

v.

Centers for Medicare & Medicaid Services.
Docket No. C-14-1700
Decision No. CR3457

Date: November 13, 2014
DECISION

I. Introduction

I sustain the determination of a Medicare contractor, as ratified by the Centers for
Medicare & Medicaid Services (CMS), to revoke the Medicare billing privileges of
Petitioner, Jason E. Brunt, D.O., and to bar him from re-enrolling in Medicare for a
period of two years. CMS contends, and the uncontroverted evidence establishes, that
Petitioner abused his Medicare billing privileges as is described at 42 C.F.R. §
424.535(a)(8).
Neither party requested that I conduct a hearing in person. Consequently, I decide this
case based on the parties’ written exchanges of briefs and proposed exhibits. CMS filed
19 proposed exhibits that it identified as CMS Ex. | — CMS Ex. 19. Petitioner filed five
proposed exhibits that it identified as P. Ex. 1 — P. Ex. 5. I receive the parties’ exhibits
into the record.”

II. Issues, Findings of Fact and Conclusions of Law
A. Issues

The issues are: whether CMS is authorized to revoke Petitioner’s Medicare billing
privileges; and, whether the remedies CMS imposed are authorized.

B. Findings of Fact and Conclusions of Law

The essence of CMS’s case against Petitioner is that it is authorized to revoke his
Medicare billing privileges and to bar him from re-applying for a two-year period
because Petitioner, on at least ten dates, filed Medicare reimbursement claims for services
that he could not possibly have provided to Medicare beneficiaries. CMS’s assertions
about Petitioner’s claims are true. They are supported by overwhelming, uncontroverted
proof.

The evidence shows that, between December 2011 and November 2012, Petitioner
submitted reimbursement claims for comprehensive home visits to Medicare
beneficiaries and for prolonged services to these beneficiaries in their homes. The
“Current Procedural Terminology” (CPT) codes that Petitioner used in making these
claims are codes, which when used in conjunction with claims, signify that the
practitioner expended substantial amounts of time to provide services to beneficiaries.
Petitioner misused these codes in a way that maximized his reimbursement but which
also claimed — impossibly — that he expended more hours per day providing services to
beneficiaries than there are in a day.

From the face of Petitioner’s reimbursement claims Petitioner was able to defy the laws
of physics in that on numerous days he worked more than 24 hours — sometimes more
than 40 hours — to provide services to Medicare beneficiaries in their homes. And, if

* CMS did not object to my receiving Petitioner’s exhibits. P. Exs. 1 — 4 are procedural
documents that do not address the substantive issues of this case. P. Ex. 5 is a treatment
record. It is unclear from what the parties submitted to me whether Petitioner offered any
of his exhibits in connection with his request for reconsideration of CMS’s adverse initial
determination. See 42 C.F.R. § 498.56(e). Iam assuming that Petitioner did offer these
exhibits at reconsideration solely because CMS did not object to my receiving them.
Petitioner’s claims are accepted on their face, he was able to warp space and time so as to
be able to travel from patient to patient, in addition to providing more than 24 hours’
service, all within the limits of a single 24-hour day.

Petitioner used three CPT codes in conjunction with his reimbursement claims: CPT
codes 99350, 99354, and 99355. Code 99350 is used to claim reimbursement when a
physician makes a home visit to a beneficiary, which includes two of the following three
elements: a comprehensive examination; a comprehensive interval history; or a medical
decision of moderate to high complexity. CMS Ex. 16 at 1,6,8. CPT 99354 and 99355
are used to claim reimbursement for prolonged services requiring direct face-to-face
patient contact. CPT Code 99354 covers the first hour of prolonged service in the office
or in another outpatient setting requiring direct patient contact beyond the usual service.
CMS Ex. 17 at 1,5. CPT code 99355 is used to claim reimbursement for each additional
time period in increments of 30 minutes beyond the services claimed under CPT Code
99354. CMS Ex. 18 at 1,5,9; CMS Ex. 19 at 15-16.

An audit conducted of claims submitted by Petitioner established that he made claims for
services pursuant to CPT codes 99350, 99354, and 99355 which included numerous
instances in which Petitioner claimed to have worked more than 30 hours during a single
day. CMS Ex. | at 25, 26-27. On ten separate dates between December 2011 and
November 2012, Petitioner billed for and was reimbursed for services provided to as
many as sixteen Medicare beneficiaries in one day pursuant to the three codes, at the rate
of 2.5 hours of service for each patient. Id. As an example, on November 15, 2012,
Petitioner filed claims for sixteen beneficiaries using the three codes that added up to
over 40 hours of service on that date. Id. at 26.

The absurdity of Petitioner’s claims becomes even more evident when one considers that
they do not even factor in the travel time that Petitioner would have had to incur between
patient visits. Adding likely travel time to the time that Petitioner alleged to have spent
with his patients meant that on some days, he was by some feat of legerdemain able to
work well over 40 hours.

Petitioner’s claims obviously were false and an abuse of his billing privileges. CMS
certainly had the authority to revoke his billing privileges based on the evidence that I
have just described. Claims abuse is an explicit reason for revoking a provider or
supplier’s Medicare billing privileges:

The provider or supplier submits a claim or claims for
services that could not have been furnished to a specific
individual on the date of service. These instances include but
are not limited to situations where the beneficiary is deceased,
the directing physician or beneficiary is not in the State or
country when services were furnished, or when the equipment
necessary for testing is not present when the testing is said to
have occurred.

42 CFR. § 424.535(a)(8).

CMS not only revoked Petitioner’s billing privileges, it barred him from re-enrolling as a
Medicare participant for a period of two years. It is within CMS’s discretion to impose a
two-year bar on re-enrollment. CMS must impose a re-enrollment bar of at least one year
where it exercises its authority to revoke a participant’s billing privileges and may
increase the bar to as long as three years depending on the severity of the misconduct that
justifies revocation. 42 C.F.R. § 424.535(c). Although the determination to impose a bar
of more than a year is within CMS’s discretion, it is evident in this case that Petitioner’s
abuse of his billing privileges was egregious and therefore easily justified a bar of two
years, if not longer. It is impossible to explain Petitioner’s patently false claims as simple
error on his part, particularly in light of the fact that he filed such claims on multiple
occasions.

Petitioner made several arguments to contest CMS’s determination. I find all of them to
be without merit.

However, prior to addressing these arguments I note that Petitioner’s arguments are
significant for what they do not challenge. Petitioner does not contest the accuracy of
CMS’s assertions concerning his Medicare reimbursement claims. Fundamentally,
Petitioner concedes that he filed the claims that are at issue and he concedes that these
claims grossly misstated the time that he spent providing services to beneficiaries.

Petitioner argues that there would be minimal risk to Medicare and its beneficiaries if he
were to continue participating in the program. Petitioner’s Memorandum of Law in
Support of Summary Disposition and Pre-Hearing Brief (Petitioner’s Brief) at 3-4. He
contends that he was placed on prepayment review after his billing misadventures were
discovered and that the vast majority of his claims subsequently were approved. I find
this argument to be without merit for two reasons. First, CMS’s determination is
authorized by regulation. My authority in this case is limited to deciding whether CMS is
authorized to act. I do not have the authority to question CMS’s exercise of the
discretion that is conferred on it by regulation if, in fact, CMS’s action is authorized.
Second, the fact that Petitioner’s claims have been approved while he is under close
scrutiny is no basis in any event for invalidating CMS’s exercise of its authority. CMS
should not be required to ensure the accuracy of a practitioner’s claims through reviews
and close scrutiny if other, more efficient means to protect the program and its
beneficiaries are available to it, such as revocation of billing privileges and a bar to re-
enrollment.
Next, Petitioner contends that revocation of his billing privileges is unwarranted due to
alleged “mitigating circumstances.” Petitioner’s Brief at 4-5. The gravamen of
Petitioner’s argument is that he has been assessed an overpayment totaling more than
$1.1 million for the false claims that he filed. This, he contends, together with the
suspension of his Medicare payments and prepayment review, is more than enough
remedy in his case. He asserts that as a matter of fairness he should not have to repay this
overpayment and have his billing privileges revoked.

I disagree. The size of the overpayment is a striking measure of the extent to which
Petitioner disregarded Medicare billing requirements during a short period of time and it
is also a measure of his untrustworthiness to deal with Medicare trust fund money as well
as with beneficiaries. As I have stated, it is within CMS’s discretion to determine
whether Petitioner’s billing privileges ought to be revoked. But, the dollar amount of
Petitioner’s false claims is more than enough justification for CMS to take the action that
it has taken in this case.

Then, Petitioner argues that his false claims are not an abuse of his billing privileges
within the meaning of 42 C.F.R. § 424.535(a)(8). Petitioner’s Brief at 5 — 10.
Essentially, Petitioner premises his argument on the fact that the specific claims that he
filed are not listed in the examples of claims abuse described by the regulation. He
concedes that the regulation’s reach is not limited to those precise examples, but he
argues that anything included within the regulation’s reach must be similar to those
examples. Other types of billing misconduct, he reasons, are beyond the regulation’s
reach. The distinction that Petitioner attempts to draw is that, according to him, each of
the three examples listed under the regulation is an instance where claims were filed for
services that were not provided at all. Thus, for example, claiming reimbursement for a
service that allegedly was provided to a deceased individual obviously is a claim for a
service that wasn’t provided. Petitioner reasons that the claims for the services that he
provided aren’t covered by the regulation because he provided something on the dates in
question even if what he provided wasn’t the “something” contemplated by CPT codes
99350, 99354, and 99355.

Petitioner’s asserted distinction is invalid. The regulation explicitly applies to all claims
for services “that could not have been furnished to a specific individual on the date of
service.” 42 C.F.R. § 424.535(a)(8). On its face it applies equally to claims where no
services were provided and to claims where something may have been provided but
where what was claimed could not possibly have been provided.

Petitioner could not possibly have provided the services to the beneficiaries that he
claimed to have provided on the dates in question. It is no defense that he may have seen
these beneficiaries or provided something to them in the nature of services on the dates in

question (although Petitioner has not provided proof that he actually saw or provided
services to all of the beneficiaries on these dates). Petitioner did not provide prolonged
and comprehensive care to these beneficiaries as he claimed.

So, Petitioner’s assertions notwithstanding, his false claims are claims “that could not
have been furnished to a specific individual on the date(s) of service” and, hence, they
fall exactly within the reach of 42 C.F.R. § 424.535(a)(8).

Finally, Petitioner argues that to the extent that he may have improperly filed claims
under the three CPT codes that are at issue, those false claims were a “mistake” and not
intentional. I am skeptical that the false claims that Petitioner filed were good faith errors
as he contends. However, and even if they were, it is no excuse that Petitioner may have
filed these claims through ignorance or misunderstanding on his part.

Petitioner was obligated to know and to understand how the CPT codes functioned as a
condition for using them to claim reimbursement from the Medicare program. CMS
points out, and I agree, that the Medicare Claims Processing Manual (MCPM), a
document that Petitioner certainly had access to, explains in detail the circumstances
under which a practitioner may claim reimbursement under the three codes. CMS Ex. 19
at 15 — 18. The explanations offered by the MCPM are unambiguous. For example, in
explaining the use of CPT code 99355, the MCPM states:

Code 99355 . . . may be used to report each additional 30
minutes beyond the first hour of prolonged services, based on
the place of service ....

CMS Ex. 19, at 16. Petitioner was therefore on explicit notice about what he could and
could not claim reimbursement for.

There is no language in 42 C.F.R. § 424.535(a)(8) that suggests that the regulation only
applies to practitioners who file false claims with the intent to defraud. The regulation
sweeps in the negligent along with the knowing. Petitioner, as a participant in Medicare,
owed the program the duty of being diligent in complying with billing requirements.
CMS is fully justified in revoking Petitioner’s billing privileges and imposing a two-year
re-enrollment bar based on his misfeasance as much as it would be justified in taking the
same action based on malfeasance.

/s/
Steven T. Kessel
Administrative Law Judge

